Citation Nr: 1534952	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-05 489	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial staged disability evaluation (rating) in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to February 23, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Board addressed the issue of whether a rating in excess of 70 percent was warranted for PTSD prior to June 9, 2010.  The Board granted a 100 percent rating effective February 23, 2009.  In March 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the portion of the Board's decision that denied a rating in excess of 70 percent prior to February 23, 2009.  

The Board notes that a January 2015 Board decision granted a total disability rating based on individual unemployability (TDIU) effective February 12, 1007.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1969 to November 1971.

2.  On June 9, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


